Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 1 of 63




                                                               AR10563
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 2 of 63




                                                               AR10564
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 3 of 63




                                                               AR10565
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 4 of 63




                                                               AR10566
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 5 of 63




                                                               AR10567
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 6 of 63




                                                               AR10568
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 7 of 63




                                                               AR10569
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 8 of 63




                                                               AR10570
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 9 of 63




                                                               AR10571
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 10 of 63




                                                               AR10572
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 11 of 63




                                                               AR10573
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 12 of 63




                                                               AR10574
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 13 of 63




                                                               AR10575
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 14 of 63




                                                               AR10576
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 15 of 63




                                                               AR10577
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 16 of 63




                                                               AR10578
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 17 of 63




                                                               AR10579
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 18 of 63




                                                               AR10580
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 19 of 63




                                                               AR10581
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 20 of 63




                                                               AR10582
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 21 of 63




                                                               AR10583
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 22 of 63




                                                               AR10584
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 23 of 63




                                                               AR10585
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 24 of 63




                                                               AR10586
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 25 of 63




                                                               AR10587
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 26 of 63




                                                               AR10588
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 27 of 63




                                                               AR10589
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 28 of 63




                                                               AR10590
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 29 of 63




                                                               AR10591
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 30 of 63




                                                               AR10592
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 31 of 63




                                                               AR10593
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 32 of 63




                                                               AR10594
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 33 of 63




                                                               AR10595
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 34 of 63




                                                               AR10596
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 35 of 63




                                                               AR10597
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 36 of 63




                                                               AR10598
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 37 of 63




                                                               AR10599
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 38 of 63




                                                               AR10600
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 39 of 63




                                                               AR10601
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 40 of 63




                                                               AR10602
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 41 of 63




                                                               AR10603
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 42 of 63




                                                               AR10604
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 43 of 63




                                                               AR10605
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 44 of 63




                                                               AR10606
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 45 of 63




                                                               AR10607
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 46 of 63




                                                               AR10608
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 47 of 63




                                                               AR10609
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 48 of 63




                                                               AR10610
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 49 of 63




                                                               AR10611
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 50 of 63




                                                               AR10612
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 51 of 63




                                                               AR10613
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 52 of 63




                                                               AR10614
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 53 of 63




                                                               AR10615
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 54 of 63




                                                               AR10616
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 55 of 63




                                                               AR10617
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 56 of 63




                                                               AR10618
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 57 of 63




                                                               AR10619
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 58 of 63




                                                               AR10620
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 59 of 63




                                                               AR10621
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 60 of 63




                                                               AR10622
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 61 of 63




                                                               AR10623
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 62 of 63




                                                               AR10624
Case 1:19-cv-03729-DLF Document 35-8 Filed 07/12/21 Page 63 of 63




                                                               AR10625
